Mr. Presiding Justice Baldwin delivered the opinion of the court. This is an appeal from a judgment rendered in the Circuit Court of Cook county on July 11,1910, for $300 and costs, in favor of plaintiff and against defendants. The record does not contain any bill of exceptions. Only one of the various errors assigned is before us upon the record in this case, namely, the alleged error of the court below in overruling the appellants ’ motion in arrest of judgment; none of the other assignments of error can be considered in the absence of a bill of exceptions. The action was one in assumpsit, and based upon the alleged fraud of appellants in selling to appellee a one-half interest in their business as ticket brokers for $300, upon representations that the business was paying an income of from $15 to $50 per day, when, in truth, the business was paying an income of only about $1 per day. The declaration further charged that at the time of the sale to appellee, appellants knew that they were restrained and enjoined from continuing the business of selling certain railway tickets, and withheld such fact from appellee. To the declaration defendants pleaded the general issue, and the case was brought to trial before a jury, resulting in a verdict and judgment as hereinbefore stated. We think it clear that upon the pleadings there was sufficient to sustain the judgment. Therefore, the court below did not err in overruling appellants ’ motion in arrest of judgment. The judgment will be affirmed. Judgment affirmed.